Citation Nr: 1436550	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-36 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for fatigue, muscle and joint pains, neurological and neuropsychological symptoms, sleep disturbance, weight loss, and gastrointestinal symptoms as a result of undiagnosed illness due to Persian Gulf War service.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected transient ischemic attacks (TIA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, from December 1990 to May 1991, from May 2003 to August 2003, and from August 2006 to February 2007.  He also had a period of Reserve service.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The claim of service connection for a left ankle disability was previously denied by the Board in September 1988.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

In September 2009, the RO awarded an increased 10 percent rating for the service-connected TIA.  The claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).      
The Veteran withdrew his claims of service connection for right wrist and hand conditions; consequently, they are no longer in appellate status.  See statement dated in January 2013.  

The Veteran presented testimony before the Board in March 2014; the transcript has been obtained.

The claim for a left ankle disability (under a merits analysis), as well as the remainder of the claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1988 decision, the Board denied the claim for left ankle disability; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

2.  The evidence submitted since the September 1988 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for left ankle disability is reopened.   38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2013).  
               


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

As the claim for left ankle disability has been reopened and the underlying claim remanded for further development, no further discussion of the VCAA is necessary.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, the Veteran seeks to reopen a claim for service connection for left ankle disability first denied by the RO in November 1985.  The RO confirmed the denial in August 1987 and October 1987.  In September 1988, the Board affirmed the RO's denial of the claim for left ankle disability finding that a chronic left ankle condition, including arthritis, was not incurred in service nor was arthritis presumed to have been so incurred.   This is the last final denial on any basis for this claim.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the September 1988 decision.  The Veteran did not appeal the denial with respect to this claim to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. 
§ 20.1100 (2013).  Thus, the Board's September 1988 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for left ankle disability.  Since September 1988, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, private and VA medical records show continuous treatment for a left ankle disability, including arthritis.  These records contain statements of the Veteran to medical providers that he first injured his left ankle in service.  In various statements and testimony before the Board, the Veteran has indicated he has had continuous problems with his left ankle since the original injury in 1974.  VA examinations diagnosis the Veteran with left ankle osteoarthritis, but nexus opinions were not provided.  As the evidence shows continuous treatment for a left ankle disability and contains testimony of such, it is new as it goes to whether the Veteran has a chronic disability.  38 C.F.R. § 3.303(b).  Accordingly, the Board finds that the Veteran has submitted new and 


material evidence sufficient to warrant reopening his claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the claim of service connection for left ankle disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for left ankle disability.  The Veteran was afforded multiple VA examinations in connection with this claim (March 2008, September 2009, and May 2013 Disability Benefits Questionnaire).  These examinations are inadequate as the examiners failed to render a nexus opinion, i.e. whether the current left ankle osteoarthritis is related to the documented ankle sprain in service.  Given the evidence of record showing left ankle injury in service, continuous treatment for a left ankle disability after service, and testimony of the Veteran that he has had problems with his left ankle since 1974, the Board finds that prior to reconsidering the merits of the Veteran's claim, the Veteran should be afforded a new VA examination to determine the etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  

The Veteran has also claimed entitlement to a left hip condition, as well as fatigue, muscle and joint pain, neurological and neuropsychological symptoms, sleep disturbance, weight loss, and gastrointestinal symptoms as due to undiagnosed illness based on Persian Gulf War service.  The Board believes VA examinations and etiology opinions are necessary to fully meet the duty to assist the Veteran with these claims.  Id. 

With regard to the claim for increase for the service-connected TIA.  The Veteran contends the disability is manifested by seizure like episodes, which include shaking and vision loss.  The last VA examination for TIA was in 2009.  The Board cannot ascertain to what extent the TIA disability has increased in severity, if at all, without a new VA examination.  

Any outstanding VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities.

2.  Schedule the Veteran for the appropriate VA examinations.   The examiners should offer opinions in response to the following:  

Left Ankle: Is it at least as likely as not (a 50% or higher degree of probability) that any current left ankle disability, including osteoarthritis, is due to left ankle sprain in service?  In answering this question, the examiner must make specific reference to post-service records showing the Veteran sprained his left ankle in 1985 after falling of his bike and indicate whether this was an intercurrent cause and/or aggravation of a condition, which first manifested in service.  The examiner must also address x-rays dated in 1985 revealing the presence of a possible old avulsion fracture.

Left Hip: Please list all current disabilities of the left hip.  Thereafter, indicate whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a separate disability manifested by left hip pain that is due to the Veteran's military service or whether it is an undiagnosed illness based on the Veteran's Persian Gulf War service.  

Undiagnosed Illness:  Please indicate whether the Veteran has (a) separate disabilities manifested by fatigue, muscle and joint pain, neurological and neuropsychological symptoms, sleep disturbance, weight loss, and gastrointestinal symptoms that are attributed to known diagnoses or are due to undiagnosed illness based on Persian Gulf War service, (b) whether the claimed conditions are manifestations of a service-connected disability, to include PTSD and TIA, or (c) whether the claimed conditions are proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disability.  

TIA: Assess the current severity of the disability.  Please list all the manifestations of TIAs, including, but not limited to, reports of vision loss and shaking.  State the frequency and duration of such manifestations.  Indicate whether episodes of TIA are comparable to major or minor seizures under Diagnostic Code 8911.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


